UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-6133 Date of Fiscal year-end: 09/30/2004 Date of reporting period: 07/1/2003 - 06/30/2004 Item 1. Proxy Voting Record ISSUER NAME TICKER CUSIP MTG DATE MTG TYPE Proposal Type Voted? Vote For/Agnst Mgmt Affiliated Computer Services, Inc. ACS 008190100 10/30/2003 Annual 1.01 Elect Darwin Deason MGMT YES FOR FOR 1.02 Elect Jeffrey A. Rich MGMT YES FOR FOR 1.03 Elect Mark A. King MGMT YES FOR FOR 1.04 Elect Joseph P. O'Neill MGMT YES FOR FOR 1.05 Elect Frank A. Rossi MGMT YES FOR FOR 1.06 Elect J. Livingston Kosberg MGMT YES FOR FOR 1.07 Elect Dennis McCuistion MGMT YES FOR FOR 2.00 Adopt Exec. Officers Compensation Plan MGMT YES FOR FOR 3.00 Ratify Auditors MGMT YES FOR FOR Affiliated Managers Group AMG 008252108 6/8/04 Annual 1.01 Elect William J. Nutt MGMT YES FOR FOR 1.02 Elect Sean M. Healey MGMT YES FOR FOR 1.03 Elect Richard E. Floor MGMT YES FOR FOR 1.04 Elect Stephen J. Lockwood MGMT YES FOR FOR 1.05 Elect Harold J. Meyerman MGMT YES FOR FOR 1.06 Elect Robert C. Puff Jr MGMT YES FOR FOR 1.07 Elect Rita M. Rodriguez MGMT YES FOR FOR Affymetrix AFFX 00826T108 6/10/04 Annual 1.01 Elect Stephen P.A. Fodor MGMT YES FOR FOR 1.02 Elect Paul Berg MGMT YES FOR FOR 1.03 Elect John D. Diekman MGMT YES FOR FOR 1.04 Elect Vernon R. Loucks Jr. MGMT YES FOR FOR 1.05 Elect Susan E. Siegel MGMT YES FOR FOR 1.06 Elect David B. Singer MGMT YES FOR FOR 1.07 Elect John A. Young MGMT YES FOR FOR 2.00 Add Shares to Stock Option Plan MGMT YES AGNST AGNST Amend Stock Option Plan 3.00 Ratify Selection of Auditors MGMT YES FOR FOR Alkermes, Inc. ALKS 01642TBBH 9/9/2003 Annual 1.01 Elect Floyd E. Bloom MGMT YES FOR FOR 1.02 Elect Robert A. Breyer MGMT YES FOR FOR 1.03 Elect Gerri Henwood MGMT YES FOR FOR 1.04 Elect Paul J. Mitchell MGMT YES FOR FOR 1.05 Elect Richard F. Pops MGMT YES FOR FOR 1.06 Elect Alexander Rich MGMT YES FOR FOR 1.07 Elect Paul Schimmel MGMT YES FOR FOR 1.08 Elect Michael A. Wall MGMT YES FOR FOR 2.00 Amend Stock Option Plan MGMT YES FOR FOR 3.00 Amend Stock Option Plan MGMT YES FOR FOR Allergan AGN 018490102 4/28/04 Annual 1.01 Elect Handel E. Evans MGMT YES FOR FOR 1.02 Elect Michael R. Gallagher MGMT YES FOR FOR 1.03 Elect Gavin S. Herbert MGMT YES FOR FOR 1.04 Elect Stephen J. Ryan MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Expense Stock Options SHLDR YES AGNST FOR 4.00 Independent Board Chairman SHLDR YES AGNST FOR Amgen Inc AMGN 031162100 5/13/04 Annual 1.01 Elect Frank J. Biondi Jr. MGMT YES FOR FOR 1.02 Elect Jerry D. Choate MGMT YES FOR FOR 1.03 Elect Frank C. Herringer MGMT YES FOR FOR 1.04 Elect Gilbert S. Omenn MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Report on EEO SHLDR YES FOR AGNST 4.00 Expense Stock Options SHLDR YES AGNST FOR Apache APA 037411105 5/6/04 Annual 1.01 Elect Eugene C. Fiedorek MGMT YES FOR FOR 1.02 Elect Patricia Albjerg Graham MGMT YES FOR FOR 1.03 Elect F.H. Merelli MGMT YES FOR FOR 1.04 Elect Raymond Plank MGMT YES FOR FOR 2.00 Report or Take Action on Climate Change SHLDR YES FOR AGNST Apache Corporation APA 037411105 12/18/2003 Special 2.00 Increase Authorized Common Stock MGMT YES FOR FOR Apogent Technologies Inc AOT 03760A101 6/28/04 Special 1.00 Approve Merger/Acquisition MGMT YES FOR FOR 2.00 Adjourn Meeting MGMT YES FOR FOR Applebee's International Inc APPB 037899101 5/13/04 Annual 1.01 Elect Jack P. Helms MGMT YES FOR FOR 1.02 Elect Lloyd L. Hill MGMT YES FOR FOR 1.03 Elect Burton M. Sack MGMT YES FOR FOR 1.04 Elect Michael A. Volkema MGMT YES FOR FOR 1.05 Elect Steven K. Lumpkin MGMT YES FOR FOR 2.00 Amend Stock Option Plan MGMT YES AGNST AGNST Amend Director Stock Option Plan 3.00 Adopt Employee Stock Purchase Plan MGMT YES FOR FOR 4.00 Ratify Selection of Auditors MGMT YES FOR FOR 5.00 Review or Curb Bioengineering SHLDR YES AGNST FOR Applera Corporation ABI 038020BBH 10/16/2003 Annual 1.01 Elect Richard H. Ayers MGMT YES FOR FOR 1.02 Elect Jean-Luc Belingard MGMT YES FOR FOR 1.03 Elect Robert H. Hayes MGMT YES FOR FOR 1.04 Elect Arnold J. Levine MGMT YES FOR FOR 1.05 Elect William H. Longfield MGMT YES FOR FOR 1.06 Elect Theodore E. Martin MGMT YES FOR FOR 1.07 Elect Carolyn W. Slayman MGMT YES FOR FOR 1.08 Elect Orin R. Smith MGMT YES FOR FOR 1.09 James R. Tobin MGMT YES FOR FOR 1.10 Tony L. White MGMT YES FOR FOR 2.00 Ratify Auditors MGMT YES FOR FOR BEA Systems, Inc BEAS 073325102 7/11/2003 Annual 1.01 Elect William T. Coleman, III MGMT YES FOR FOR 1.02 Elect Dale Crandall MGMT YES FOR FOR 1.03 Elect William H. Janeway MGMT YES FOR FOR 2.00 Ratify Executive Bonus Plan MGMT YES FOR FOR 3.00 Ratify Selection of Auditor's MGMT YES FOR FOR BEA Systems, Inc BEAS 073325102 6/11/04 Annual 1.01 Elect Dean O. Morton MGMT YES FOR FOR 1.02 Elect George Reyes MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Bemis BMS 081437105 5/6/04 Annual 1.01 Elect Nancy Parsons McDonald MGMT YES FOR FOR 1.02 Elect Jeffrey H. Curler MGMT YES FOR FOR 1.03 Elect Roger D. O'Shaughnessy MGMT YES FOR FOR 1.04 Elect David S. Haffner MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Increase Authorized Common Stock MGMT YES FOR FOR Biogen, Inc. BGEN 090597105 11/12/2003 Special 1.00 Approve Merger MGMT YES FOR FOR 2.00 Proposal to Adjourn Meeting MGMT YES FOR FOR Biogen Idec Inc BIIB 09062X103 6/16/04 Annual 1.01 Elect Alan Belzer MGMT YES FOR FOR 1.02 Elect Mary L. Good MGMT YES FOR FOR 1.03 Elect James C. Mullen MGMT YES FOR FOR 1.04 Elect Bruce R. Ross MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Black Box Corporation BBOX 91826107 8/12/2003 Annual 1.01 Elect William F. Andrews MGMT YES FOR FOR 1.02 Elect Thomas W. Golonski MGMT YES FOR FOR 1.03 Elect Thomas G. Greig MGMT YES FOR FOR 1.04 Elect William R. Newlin MGMT YES FOR FOR 1.05 Elect Brian D. Young MGMT YES FOR FOR 1.06 Elect Fred C. Young MGMT YES FOR FOR 2.00 Amend Company Stock Option Plan MGMT YES FOR FOR 3.00 Amend Director Stock Option Plan MGMT YES FOR FOR 4.00 Ratify Selection of Auditors MGMT YES FOR FOR Boston Scientific Corp BSX 101137107 5/11/04 Annual 1.01 Elect Ursula M. Burns MGMT YES FOR FOR 1.02 Elect Marye Anne Fox MGMT YES FOR FOR 1.03 Elect N. J. Nicholas, Jr. MGMT YES FOR FOR 1.04 Elect John E. Pepper, Jr. MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Boston Scientific BSX 101137107 10/6/2003 Special 1.00 Approve Amendment to Company's Certificate of Incorporation MGMT YES FOR FOR CDW Corp. CDWC 12512N105 5/20/04 Annual 1.01 Elect Michelle L. Collins MGMT YES FOR FOR 1.02 Elect Casey G. Cowell MGMT YES FOR FOR 1.03 Elect John A. Edwardson MGMT YES FOR FOR 1.04 Elect Daniel S. Goldin MGMT YES FOR FOR 1.05 Elect Donald P. Jacobs MGMT YES FOR FOR 1.06 Elect Michael P. Krasny MGMT YES FOR FOR 1.07 Elect Terry L. Lengfelder MGMT YES FOR FOR 1.08 Elect Susan D. Wellington MGMT YES FOR FOR 1.09 Elect Brian E. Williams MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Adopt Director Stock Option Plan MGMT YES AGNST AGNST Cardinal Health, Inc. CAH 14149Y108 11/5/2003 Annual 1.01 Elect Dave Bing MGMT YES FOR FOR 1.02 Elect John F. Finn MGMT YES FOR FOR 1.03 Elect John F. Havens MGMT YES FOR FOR 1.04 Elect David W. Raisbeck MGMT YES FOR FOR 1.05 Elect Robert D. Walter MGMT YES FOR FOR CheckPoint Software Technologies Ltd. CHKP M22465104 7/31/2003 Annual 1.00 Elect Director's as Slate MGMT YES FOR FOR 2.00 Elect Two Outside Directors MGMT YES FOR FOR 3.00 Authorize Chairman of Board to Continue MGMT YES FOR FOR 4.00 Ratify Consolidated Financials MGMT YES FOR FOR 5.00 Ratify Selection of Auditor's MGMT YES FOR FOR 6.00 Approve Compensation of Officers MGMT YES FOR FOR CheckPoint Software Technologies Ltd. CHKP M22465104 6/30/04 Annual 1.01 Elect Gil Shwed MGMT YES AGNST AGNST 1.02 Elect Marius Nacht MGMT YES FOR FOR 1.03 Elect David Rubner MGMT YES FOR FOR 1.04 Elect Dr. Tal Shavit MGMT YES FOR FOR 2.00 Approve Financial Statements MGMT YES FOR FOR 3.00 Appoint Auditors and Set Their Fees MGMT YES FOR FOR 4.00 Amend Outside Directors Stock Option Plan MGMT YES FOR FOR 5.00 Approve Stock Option Grants MGMT YES FOR FOR Chiron Corp CHIR 170040109 5/27/04 Annual 1.01 Elect Vaughn D. Bryson MGMT YES FOR FOR 1.02 Elect Pierre E. Douaze MGMT YES FOR FOR 1.03 Elect Edward E. Penhoet MGMT YES FOR FOR 2.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 3.00 Ratify Selection of Auditors MGMT YES FOR FOR ChoicePoint CPS 170388102 4/29/04 Annual 1.01 Elect John B. McCoy MGMT YES FOR FOR 1.02 Elect Thomas M. Coughlin MGMT YES FOR FOR 1.03 Elect Derek V. Smith MGMT YES FOR FOR 2.00 Adopt Deferred Compensation Plan MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR Cintas Corporation CTAS 172908105 10/14/2003 Annual 1.01 Elect Richard T. Farmer MGMT YES FOR FOR 1.02 Elect Robert J. Kohlhepp MGMT YES FOR FOR 1.03 Elect Scott D. Farmer MGMT YES FOR FOR 1.04 Elect Paul R. Carter MGMT YES FOR FOR 1.05 Elect Gerald V. Dirvin MGMT YES FOR FOR 1.06 Elect Robert J. Herbold MGMT YES FOR FOR 1.07 Elect Roger L. Howe MGMT YES FOR FOR 1.08 Elect David C.Phillips MGMT YES FOR FOR 2.00 Establish Number of Directors Elected MGMT YES FOR FOR 3.00 Approve Director's Stock Option Plan MGMT YES FOR FOR 4.00 Adopt Policy to Expense Stock Options SHLDR YES AGNST FOR 5.00 Establish Nominating Committee SHLDR YES AGNST FOR 6.00 Nominate Independent Directors SHLDR YES AGNST FOR 7.00 Propose Report on Code of Conduct SHLDR YES AGNST FOR Clear Channel Communications CCU 184502102 4/28/04 Annual 1.01 Elect L. Lowry Mays MGMT YES FOR FOR 1.02 Elect Phyllis B. Riggins MGMT YES FOR FOR 1.03 Elect Alan D. Feld MGMT YES FOR FOR 1.04 Elect Mark P. Mays MGMT YES FOR FOR 1.05 Elect Theodore H. Strauss MGMT YES FOR FOR 1.06 Elect Thomas O. Hicks MGMT YES FOR FOR 1.07 Elect Randall T. Mays MGMT YES FOR FOR 1.08 Elect J.C. Watts Jr. MGMT YES FOR FOR 1.09 Elect Perry J. Lewis MGMT YES FOR FOR 1.10 Elect B. J. McCombs MGMT YES FOR FOR 1.11 Elect John H. Williams MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Commerce Bancorp Inc CBH 200519106 6/11/04 Annual 1.01 Elect Vernon W. Hill II MGMT YES FOR FOR 1.02 Elect Robert C. Beck MGMT YES FOR FOR 1.03 Elect Jack R. Bershad MGMT YES FOR FOR 1.04 Elect Joseph E. Buckelew MGMT YES FOR FOR 1.05 Elect Donald T. DiFrancesco MGMT YES FOR FOR 1.06 Elect John P. Ferguson MGMT YES FOR FOR 1.07 Elect Morton N. Kerr MGMT YES FOR FOR 1.08 Elect Steven M. Lewis MGMT YES FOR FOR 1.09 Elect George E. Norcross III MGMT YES FOR FOR 1.10 Elect Joseph J. Plumeri, II MGMT YES FOR FOR 1.11 Elect Daniel J. Ragone MGMT YES FOR FOR 1.12 Elect William A. Schwartz Jr. MGMT YES FOR FOR 1.13 Elect Joseph T. Tarquini Jr. MGMT YES FOR FOR 2.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 3.00 Increase Authorized Common Stock MGMT YES FOR FOR 4.00 Ratify Selection of Auditors MGMT YES FOR FOR CVS Corp CVS 126650100 5/12/04 Annual 1.01 Elect W. Don Cornwell MGMT YES FOR FOR 1.02 Elect Thomas P. Gerrity MGMT YES FOR FOR 1.03 Elect Stanley P. Goldstein MGMT YES FOR FOR 1.04 Elect Marian L. Heard MGMT YES FOR FOR 1.05 Elect William H. Joyce MGMT YES FOR FOR 1.06 Elect Terry R. Lautenbach MGMT YES FOR FOR 1.07 Elect Terrence Murray MGMT YES FOR FOR 1.08 Elect Sheli Z. Rosenberg MGMT YES FOR FOR 1.09 Elect Thomas M. Ryan MGMT YES FOR FOR 2.00 Adopt Director Stock Option Plan MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR 4.00 Restrict Executive Compensation SHLDR YES AGNST FOR DAVITA Inc DVA 23918K108 5/24/04 Annual 1.01 Elect Nancy-Ann DeParle MGMT YES FOR FOR 1.02 Elect Richard B. Fontaine MGMT YES FOR FOR 1.03 Elect Peter T. Grauer MGMT YES FOR FOR 1.04 Elect Michele J. Hooper MGMT YES FOR FOR 1.05 Elect C. Raymond Larkin Jr. MGMT YES FOR FOR 1.06 Elect John M. Nehra MGMT YES FOR FOR 1.07 Elect William L. Roper MGMT YES FOR FOR 1.08 Elect Kent J. Thiry MGMT YES FOR FOR 2.00 Approve Other Business MGMT YES FOR FOR Dentsply International Inc XRAY 249030107 5/10/04 Annual 1.01 Elect Paula H. Cholmondeley MGMT YES FOR FOR 1.02 Elect Michael J. Coleman MGMT YES FOR FOR 1.03 Elect John C. Miles II MGMT YES FOR FOR 1.04 Elect W. Keith Smith MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR DIRECTV Group Inc DTV 25459L106 6/2/04 Annual 1.01 Elect K. Rupert Murdoch MGMT YES FOR FOR 1.02 Elect Neil R. Austrian MGMT YES FOR FOR 1.03 Elect Charles R. Lee MGMT YES FOR FOR 2.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 3.00 Approve Annual Bonus Plan MGMT YES FOR FOR 4.00 Ratify Selection of Auditors MGMT YES FOR FOR EchoStar Communications DISH 278762109 5/6/04 Annual 1.01 Elect Michael T. Dugan MGMT YES FOR FOR 1.02 Elect James DeFranco MGMT YES FOR FOR 1.03 Elect Cantey Ergen MGMT YES FOR FOR 1.04 Elect Charles W. Ergen MGMT YES FOR FOR 1.05 Elect Raymond L. Friedlob MGMT YES FOR FOR 1.06 Elect Steven R. Goodbarn MGMT YES FOR FOR 1.07 Elect David K. Moskowitz MGMT YES FOR FOR 1.08 Elect C. Michael Schroeder MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Approve Other Business MGMT YES FOR FOR Enzon Pharmaceuticals, Inc. ENZN 293904BBH 10/24/2003 Annual 1.01 Elect David W. Golde MGMT YES FOR FOR 1.02 Elect Robert L. Parkinson, JR MGMT YES FOR FOR 2.00 Increase Authorized Common Stock MGMT YES FOR FOR 3.00 Ratify Auditors MGMT YES FOR FOR Everest Re Group Ltd RE G3223R108 5/19/04 Annual 1.01 Elect Kenneth J. Duffy MGMT YES FOR FOR 1.02 Elect Joseph V. Taranto MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Expeditors International of Washington EXPD 302130109 5/5/04 Annual 1.01 Elect Peter J. Rose MGMT YES FOR FOR 1.02 Elect James L.K. Wang MGMT YES FOR FOR 1.03 Elect R. Jordan Gates MGMT YES FOR FOR 1.04 Elect James J. Casey MGMT YES FOR FOR 1.05 Elect Dan Plato Kourkoumelis MGMT YES FOR FOR 1.06 Elect Michael J. Malone MGMT YES FOR FOR 1.07 Elect John W. Meisenbach MGMT YES FOR FOR Fastenal FAST 311900104 4/20/04 Annual 1.01 Elect Robert A. Kierlin MGMT YES FOR FOR 1.02 Elect Stephen M. Slaggie MGMT YES FOR FOR 1.03 Elect Michael M. Gostomski MGMT YES FOR FOR 1.04 Elect John D. Remick MGMT YES FOR FOR 1.05 Elect Henry K. McConnon MGMT YES FOR FOR 1.06 Elect Robert A. Hansen MGMT YES FOR FOR 1.07 Elect Willard D. Oberton MGMT YES FOR FOR 1.08 Elect Michael J. Dolan MGMT YES FOR FOR 1.09 Elect Reyne K. Wisecup MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR First Health Group Corp FHCC 320960107 5/13/04 Annual 1.01 Elect Michael J. Boskin MGMT YES FOR FOR 1.02 Elect Daniel S. Brunner MGMT YES FOR FOR 1.03 Elect Raul E. Cesan MGMT YES FOR FOR 1.04 Elect Ronald H. Galowich MGMT YES FOR FOR 1.05 Elect Harold S. Handelsman MGMT YES FOR FOR 1.06 Elect Don Logan MGMT YES FOR FOR 1.07 Elect William E. Mayer MGMT YES FOR FOR 1.08 Elect David E. Simon MGMT YES FOR FOR 1.09 Elect James C. Smith MGMT YES FOR FOR 1.10 Elect Edward L. Wristen MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Fiserv FISV 337738108 4/6/04 Annual 1.01 Elect Kenneth R. Jensen MGMT YES FOR FOR 1.02 Elect Kim M. Robak MGMT YES FOR FOR 1.03 Elect Thomas C Wertheimer MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Amend Stock Option Plan MGMT YES FOR FOR Forest Laboratories Inc. FRX 34583810 6/27/2003 Annual 1.01 Elect Howard Solomon MGMT YES FOR FOR 1.02 Elect William J. Candee, III MGMT YES FOR FOR 1.03 Elect George S. Cohan MGMT YES FOR FOR 1.04 Elect Dan. L. Goldwasser MGMT YES FOR FOR 1.05 Elect Kenneth E. Goodman MGMT YES FOR FOR 1.06 Elect Lester B. Salans, M.D. MGMT YES FOR FOR 1.07 Elect Phillip M. Satow MGMT YES FOR FOR 2.00 Amend Company's Certificate of Incorporation MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR Gallagher (Arthur J) & Co AJG 363576109 5/18/04 Annual 1.01 Elect T. Kimball Brooker MGMT YES FOR FOR 1.02 Elect Robert E. Gallagher MGMT YES FOR FOR 1.03 Elect David S. Johnson MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Genentech DNA 368710406 4/16/04 Annual 1.00 Approve Board Size MGMT YES FOR FOR 2.01 Elect Herbert W. Boyer MGMT YES FOR FOR 2.02 Elect Arthur D. Levinson MGMT YES FOR FOR 2.03 Elect Mark Richmond MGMT YES FOR FOR 2.04 Elect Charles A. Sanders MGMT YES FOR FOR 2.05 Elect William M. Burns MGMT YES FOR FOR 2.06 Elect Erich Hunziker MGMT YES FOR FOR 2.07 Elect Jonathan K. C. Knowles MGMT YES FOR FOR 3.00 Increase Authorized Common Stock MGMT YES FOR FOR 4.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 5.00 Ratify Selection of Auditors MGMT YES FOR FOR General Motors Corporation GM 370442832 8/1/2003 Special 1.00 Approve First Charter Amendment MGMT YES FOR FOR 2.00 Ratify New Hughes Certificate MGMT YES FOR FOR 3.00 Ratify New Hughes Split-Off MGMT YES FOR FOR 4.00 Ratify GM/News Stock Sale MGMT YES FOR FOR 5.00 Ratify News Stock Acquisition MGMT YES FOR FOR 6.00 Approve Second GM Charter Amendment MGMT YES FOR FOR Genzyme Corp GENZ 372917104 5/27/04 Annual 1.01 Elect Douglas A. Berthiaume MGMT YES FOR FOR 1.02 Elect Henry E. Blair MGMT YES FOR FOR 1.03 Elect Gail K. Boudreaux MGMT YES FOR FOR 2.00 Add Shares to Employee Stock Purchase Plan MGMT YES AGNST AGNST 3.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 4.00 Amend Director Stock Option Plan MGMT YES AGNST AGNST Add Shares to Director Stock Option Plan 5.00 Cancel Series of Preferred Stock MGMT YES FOR FOR Eliminate Dual Class Stock 6.00 Ratify Selection of Auditors MGMT YES FOR FOR 7.00 Restrict Executive Compensation SHLDR YES AGNST FOR GlobalSantaFe Corp GSF G3930E101 6/9/04 Annual 1.01 Elect Ferdinand A. Berger MGMT YES FOR FOR 1.02 Elect Khaled R. Al-Haroon MGMT YES FOR FOR 1.03 Elect Edward R. Muller MGMT YES FOR FOR 1.04 Elect Paul J. Powers MGMT YES FOR FOR 1.05 Elect John L. Whitmire MGMT YES FOR FOR 2.00 Approve Non-Technical Charter Amendments MGMT YES FOR FOR 3.00 Approve Non-Technical Charter Amendments MGMT YES FOR FOR 4.00 Ratify Selection of Auditors MGMT YES FOR FOR Guidant Corp GDT 401698105 5/18/04 Annual 1.01 Elect Maurice A. Cox Jr. MGMT YES FOR FOR 1.02 Elect Nancy-Ann DeParle MGMT YES FOR FOR 1.03 Elect Ronald W. Dollens MGMT YES FOR FOR 1.04 Elect Enrique C. Falla MGMT YES FOR FOR 1.05 Elect Kristina M. Johnson MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Expense Stock Options SHLDR YES AGNST FOR Harley-Davidson HDI 412822108 4/24/04 Annual 1.01 Elect Barry K. Allen MGMT YES FOR FOR 1.02 Elect Richard I. Beattie MGMT YES FOR FOR 2.00 Amend Annual Bonus Plan MGMT YES FOR FOR 3.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 4.00 Ratify Selection of Auditors MGMT YES FOR FOR Harris Corporation HRS 413875105 10/24/2003 Annual 1.01 Elect Joseph L. Dionne MGMT YES FOR FOR 1.02 Elect David B. Rickard MGMT YES FOR FOR 1.03 Elect Gregory T. Swienton MGMT YES FOR FOR 2.00 Ratify Auditors MGMT YES FOR FOR Human Genome Sciences Inc HGSI 444903108 5/20/04 Annual 1.01 Elect Richard J. Danzig MGMT YES FOR FOR 1.02 Elect Jurgen Drews MGMT YES FOR FOR 1.03 Elect Kathryn E. Falberg MGMT YES FOR FOR 1.04 Elect Argeris N. Karabelas MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Amend Stock Option Plan MGMT YES FOR FOR 4.00 Amend Director Stock Option Plan MGMT YES FOR FOR 5.00 Exchange Underwater Options MGMT YES AGNST AGNST 6.00 Adjourn Meeting MGMT YES FOR FOR ICOS ICOS 449295104 5/14/04 Annual 1.01 Elect Paul N. Clark MGMT YES FOR FOR 1.02 Elect Vaughn D. Bryson MGMT YES FOR FOR 1.03 Elect William H. Gates MGMT YES FOR FOR 1.04 Elect Robert W. Pangia MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Restrict Executive Compensation SHLDR YES AGNST FOR IDEC Pharmaceuticals Corporation 449370BBH 11/12/2003 Special 1.00 Approve Merger MGMT YES FOR FOR 2.00 Increase Authorized Shares MGMT YES FOR FOR 3.00 Approve Omnibus Equity Plan MGMT YES FOR FOR 4.00 Approve Incentive Plan MGMT YES FOR FOR 5.00 Proposal to Adjourn Meeting MGMT YES FOR FOR IMS Health RX 449934108 5/7/04 Annual 1.01 Elect James D. Edwards MGMT YES FOR FOR 1.02 Elect David M. Thomas MGMT YES FOR FOR 1.03 Elect William C. Van Faasen MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Repeal Classified Board SHLDR YES FOR AGNST 4.00 Golden Parachutes SHLDR YES AGNST FOR InterActiveCorp IACI 45840Q101 6/23/04 Annual 1.01 Elect Richard N. Barton MGMT YES FOR FOR 1.02 Elect Robert R. Bennett MGMT YES FOR FOR 1.03 Elect Edgar Bronfman, Jr. MGMT YES FOR FOR 1.04 Elect Barry Diller MGMT YES FOR FOR 1.05 Elect Victor A. Kaufman MGMT YES FOR FOR 1.06 Elect Donald R. Keough MGMT YES FOR FOR 1.07 Elect Marie-Josee Kravis MGMT YES FOR FOR 1.08 Elect John C. Malone MGMT YES FOR FOR 1.09 Elect Steven Rattner MGMT YES FOR FOR 1.10 Elect H. Norman Schwarzkopf MGMT YES FOR FOR 1.11 Elect Alan G. Spoon MGMT YES FOR FOR 1.12 Elect Diane von Furstenberg MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR International Rectifier Corporation IRF 460254105 11/24/2003 Annual 1.01 Elect James D. Plummer MGMT YES FOR FOR 1.02 Elect Minoru Matsuda MGMT YES FOR FOR 1.03 Elect Robert S. Attiyeh MGMT YES FOR FOR 2.00 Amend Stock Participation Plan MGMT YES FOR FOR 3.00 Amend Incentive Plan MGMT YES FOR FOR 4.00 Ratify Auditors MGMT YES FOR FOR Intersil Corp ISIL 46069S109 5/12/04 Annual 1.01 Elect Gregory L. Williams MGMT YES FOR FOR 1.02 Elect Richard M. Beyer MGMT YES FOR FOR 1.03 Elect Robert W. Conn MGMT YES FOR FOR 1.04 Elect James V. Diller MGMT YES FOR FOR 1.05 Elect Gary E. Gist MGMT YES FOR FOR 1.06 Elect Jan Peeters MGMT YES FOR FOR 1.07 Elect Robert N. Pokelwaldt MGMT YES FOR FOR 1.08 Elect James A. Urry MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Add Shares to Stock Option Plan MGMT YES AGNST AGNST Keane Inc KEA 486665102 5/27/04 Annual 1.01 Elect John H. Fain MGMT YES FOR FOR 1.02 Elect John F. Keane MGMT YES FOR FOR 1.03 Elect John F. Rockart MGMT YES FOR FOR 2.00 Add Shares to Employee Stock Purchase Plan MGMT YES AGNST AGNST 3.00 Ratify Selection of Auditors MGMT YES FOR FOR Kohl's KSS 500255104 4/28/04 Annual 1.01 Elect Wayne R. Embry MGMT YES FOR FOR 1.02 Elect John F. Herma MGMT YES FOR FOR 1.03 Elect R. Lawrence Montgomery MGMT YES FOR FOR 1.04 Elect Frank V. Sica MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Restrict Executive Compensation SHLDR YES AGNST FOR 4.00 Independent Board Chairman SHLDR YES AGNST FOR Lamar Advertising Co LAMR 512815101 5/27/04 Annual 1.01 Elect Anna Reilly Cullinan MGMT YES FOR FOR 1.02 Elect John Maxwell Hamilton MGMT YES FOR FOR 1.03 Elect Robert M. Jelenic MGMT YES FOR FOR 1.04 Elect Charles W. Lamar III MGMT YES FOR FOR 1.05 Elect Stephen P. Mumblow MGMT YES FOR FOR 1.06 Elect Thomas Reifenheiser MGMT YES FOR FOR 1.07 Elect Kevin P. Reilly Jr. MGMT YES FOR FOR 2.00 Add Shares to Stock Option Plan MGMT YES AGNST AGNST Legg Mason, Inc. LM 524901105 7/22/2003 Annual 1.01 Elect Carl Bildt MGMT YES FOR FOR 1.02 Elect Harry M. Ford, JR. MGMT YES FOR FOR 1.03 Elect John E. Koerner, III MGMT YES FOR FOR 1.04 Elect Peter F. O'Malley MGMT YES FOR FOR 1.05 Elect James E. Ukrop MGMT YES FOR FOR 1.06 Elect Dennis R. Beresford MGMT YES FOR FOR 2.00 Other Business & Adjourn Meeting MGMT YES FOR FOR Liberty Media Corp L 530718105 6/9/04 Annual 1.01 Elect Robert R. Bennett MGMT YES FOR FOR 1.02 Elect Paul A. Gould MGMT YES FOR FOR 1.03 Elect John C. Malone MGMT YES FOR FOR 2.00 Amend Stock Option Plan MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR LSI Logic LSI 502161102 5/6/04 Annual 1.01 Elect Wilfred J. Corrigan MGMT YES FOR FOR 1.02 Elect T. Z. Chu MGMT YES FOR FOR 1.03 Elect Malcolm R. Currie MGMT YES FOR FOR 1.04 Elect James H. Keyes MGMT YES FOR FOR 1.05 Elect R. Douglas Norby MGMT YES FOR FOR 1.06 Elect Matthew J. O'Rourke MGMT YES FOR FOR 1.07 Elect Gregorio Reyes MGMT YES FOR FOR 1.08 Elect Larry W. Sonsini MGMT YES FOR FOR 2.00 Add Shares to Employee Stock Purchase Plan MGMT YES AGNST AGNST 3.00 Add Shares to Employee Stock Purchase Plan MGMT YES AGNST AGNST 4.00 Amend Annual Bonus Plan MGMT YES FOR FOR 5.00 Ratify Selection of Auditors MGMT YES FOR FOR Manpower MAN 56418H100 4/27/04 Annual 1.01 Elect Stephanie A. Burns MGMT YES FOR FOR 1.02 Elect Willie D. Davis MGMT YES FOR FOR 1.03 Elect Jack M. Greenberg MGMT YES FOR FOR 1.04 Elect Terry A. Hueneke MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Marshall & Ilsley MI 571834100 4/27/04 Annual 1.01 Elect Jon F. Chait MGMT YES FOR FOR 1.02 Elect Bruce E. Jacobs MGMT YES FOR FOR 1.03 Elect Dennis J. Kuester MGMT YES FOR FOR 1.04 Elect Edward L. Meyer Jr. MGMT YES FOR FOR 1.05 Elect San W. Orr Jr. MGMT YES FOR FOR 1.06 Elect Debra S. Waller MGMT YES FOR FOR 1.07 Elect George E. Wardeberg MGMT YES FOR FOR MDU Resources Group MDU 552690109 4/27/04 Annual 1.01 Elect Dennis W. Johnson MGMT YES FOR FOR 1.02 Elect John L. Olson MGMT YES FOR FOR 1.03 Elect Martin A. White MGMT YES FOR FOR 1.04 Elect John K. Wilson MGMT YES FOR FOR 2.00 Add Shares to Director Stock Option Plan MGMT YES FOR FOR Medicis Pharmaceutical Corporation MRX 584690309 11/19/2003 Annual 1.01 Elect Arthur G. Altschul MGMT YES FOR FOR 1.02 Elect Philip Schein, M.D. MGMT YES FOR FOR 2.00 Increase Authorized Shres MGMT YES FOR FOR 3.00 Ratify Auditors MGMT YES FOR FOR MedImmune Inc MEDI 584699102 5/20/04 Annual 1.01 Elect Wayne T. Hockmeyer MGMT YES FOR FOR 1.02 Elect David M. Mott MGMT YES FOR FOR 1.03 Elect David Baltimore MGMT YES FOR FOR 1.04 Elect M. James Barrett MGMT YES FOR FOR 1.05 Elect Melvin D. Booth MGMT YES FOR FOR 1.06 Elect James H. Cavanaugh MGMT YES FOR FOR 1.07 Elect Barbara Hackman Franklin MGMT YES FOR FOR 1.08 Elect Gordon S. Macklin MGMT YES FOR FOR 1.09 Elect Elizabeth Wyatt MGMT YES FOR FOR 2.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 3.00 Ratify Selection of Auditors MGMT YES FOR FOR MGIC Investment Corp MTG 552848103 5/13/04 Annual 1.01 Elect James A. Abbott MGMT YES FOR FOR 1.02 Elect Thomas M. Hagerty MGMT YES FOR FOR 1.03 Elect Michael E. Lehman MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Microchip Technology, Inc MCHP 59501710 7/3/2003 Annual 1.01 Elect Steve Sanghi MGMT YES FOR FOR 1.02 Elect Albert J. Hugo-Martinez MGMT YES FOR FOR 1.03 Elect L.B. Day MGMT YES FOR FOR 1.04 Elect Matthew W. Chapman MGMT YES FOR FOR 1.05 Elect Wade F. Meyercord MGMT YES FOR FOR 2.00 Amend Employee Stock Purchase Plan MGMT YES FOR FOR 3.00 Amend Employee Stock Purchase Plan MGMT YES FOR FOR Millennium Pharmaceuticals MLNM 599902103 5/7/04 Annual 1.01 Elect Charles J. Homcy MGMT YES FOR FOR 1.02 Elect Raju Kucherlapati MGMT YES FOR FOR 1.03 Elect Eric S. Lander MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Nabors Industries Ltd NBR G6359F103 6/1/04 Annual 1.01 Elect James L. Payne MGMT YES FOR FOR 1.02 Elect Hans W. Schmidt MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Authorize Committee to Set Auditors' Fees 3.00 Reincorporation SHLDR YES AGNST FOR National Commerce Financial NCF 63545P104 4/28/04 Annual 1.01 Elect Blake P. Garrett MGMT YES FOR FOR 1.02 Elect Thomas M. Garrott MGMT YES FOR FOR 1.03 Elect C. Dan Joyner MGMT YES FOR FOR 1.04 Elect W. Neely Mallory Jr. MGMT YES FOR FOR 1.05 Elect Eric B. Munson MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Nationwide Financial Services NFS 638612101 5/5/04 Annual 1.01 Elect James G. Brocksmith Jr. MGMT YES FOR FOR 1.02 Elect Keith W. Eckel MGMT YES FOR FOR 1.03 Elect James F. Patterson MGMT YES FOR FOR 1.04 Elect Gerald D. Prothro MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Amend Stock Option Plan MGMT YES FOR FOR 4.00 Adopt Director Stock Award Plan MGMT YES FOR FOR O'Reilly Automotive ORLY 686091109 5/4/04 Annual 1.01 Elect Lawrence P. O'Reilly MGMT YES FOR FOR 1.02 Elect Rosalie O'Reilly Wooten MGMT YES FOR FOR 1.03 Elect Joe C. Greene MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.01 Elect John Murphy MGMT YES FOR FOR 3.02 Elect Ronald Rashkow MGMT YES FOR FOR Outback Steakhouse OSI 689899102 4/21/04 Annual 1.01 Elect John A. Brabson Jr. MGMT YES FOR FOR 1.02 Elect Lee Roy Selmon MGMT YES FOR FOR 2.00 Amend Stock Option Plan MGMT YES AGNST AGNST Add Shares to Stock Option Plan 3.00 Approve Other Business MGMT YES FOR FOR Panera Bread Co PNRA 69840W108 5/27/04 Annual 1.01 Elect Larry J. Franklin MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR PartnerRe G6852T 5/13/04 Annual 1.01 Elect Vito H. Baumgartner MGMT YES FOR FOR 1.02 Elect Jean-Paul Montupet MGMT YES FOR FOR 1.03 Elect John A. Rollwagen MGMT YES AGNST AGNST 1.04 Elect Lucio Stanca MGMT YES FOR FOR 2.00 Amend Board/Supervisory Board Size MGMT YES FOR FOR 3.00 Amend Voting Rights Limit MGMT YES AGNST 4.00 Amend Executive Profit Sharing/Bonus Plan MGMT YES FOR FOR 5.00 Appoint Auditors and Set Their Fees MGMT YES FOR FOR Patterson Dental Company PDCO 703412106 9/8/2003 Annual 1.01 Elect Harold C. Slavkin MGMT YES FOR FOR 1.02 Elect James W. Wiltz MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Penney (J C) Co JCP 708160106 5/14/04 Annual 1.01 Elect Colleen C. Barrett MGMT YES FOR FOR 1.02 Elect M. Anthony Burns MGMT YES FOR FOR 1.03 Elect Maxine K. Clark MGMT YES FOR FOR 1.04 Elect Allen Questrom MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Priority Healthcare Corp PHCC 74264T102 5/17/04 Annual 1.01 Elect Michael D. McCormick MGMT YES FOR FOR 1.02 Elect Thomas J. Salentine MGMT YES FOR FOR 1.03 Elect Glenn D. Steele Jr. MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Amend Director Stock Option Plan MGMT YES AGNST AGNST Add Shares to Director Stock Option Plan Protective Life PL 743674103 5/3/04 Annual 1.01 Elect John J. McMahon Jr. MGMT YES FOR FOR 1.02 Elect James S.M. French MGMT YES FOR FOR 1.03 Elect John D. Johns MGMT YES FOR FOR 1.04 Elect Donald M. James MGMT YES FOR FOR 1.05 Elect J. Gary Cooper MGMT YES FOR FOR 1.06 Elect H. Corbin Day MGMT YES FOR FOR 1.07 Elect William Michael Warren Jr. MGMT YES FOR FOR 1.08 Elect Malcolm Portera MGMT YES FOR FOR 1.09 Elect Thomas L. Hamby MGMT YES FOR FOR 1.10 Elect Vanessa Leonard MGMT YES FOR FOR 1.11 Elect William A. Terry MGMT YES FOR FOR 2.00 Adopt Director Stock Option Plan MGMT YES AGNST AGNST 3.00 Ratify Selection of Auditors MGMT YES FOR FOR QLT 5/26/04 Annual 1.00 Appoint Auditors and Set Their Fees MGMT YES FOR FOR 2.00 Set Board/Supervisory Board Size Limits MGMT YES FOR FOR 3.01 Elect E. Duff Scott MGMT YES FOR FOR 3.02 Elect Paul J. Hastings MGMT YES FOR FOR 3.03 Elect Julia G. Levy MGMT YES FOR FOR 3.04 Elect C. Boyd Clarke MGMT YES FOR FOR 3.05 Elect Peter A. Crossgrove MGMT YES FOR FOR 3.06 Elect Ronald D. Henriksen MGMT YES FOR FOR 3.07 Elect Alan C. Mendelson MGMT YES FOR FOR 3.08 Elect L. Jack Wood MGMT YES FOR FOR Renal Care Group Inc RCI 759930100 6/9/04 Annual 1.01 Elect Joseph C. Hutts MGMT YES FOR FOR 1.02 Elect Harry R. Jacobson MGMT YES FOR FOR 1.03 Elect Thomas A. Lowery MGMT YES FOR FOR 2.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 3.00 Amend Stock Option Plan MGMT YES FOR FOR 4.00 Increase Authorized Common Stock MGMT YES FOR FOR Respironics, Inc. RESP 761230101 11/18/2003 Annual 1.01 Elect Joseph C. Lawyer MGMT YES FOR FOR 1.02 Elect Sean McDonald MGMT YES FOR FOR 1.03 Elect John C. Miles II MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Amend Stock Incentive Plan MGMT YES FOR FOR Safeco SAFC 786429100 5/5/04 Annual 1.01 Elect Robert S. Cline MGMT YES FOR FOR 1.02 Elect G. Thompson Hutton MGMT YES FOR FOR 1.03 Elect William W. Krippaehne Jr. MGMT YES FOR FOR 1.04 Elect Michael S. McGavick MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Restrict Executive Compensation SHLDR YES AGNST FOR Sepracor Inc SEPR 817315104 5/19/04 Annual 1.01 Elect Digby W. Barrios MGMT YES FOR FOR 1.02 Elect Alan A. Steigrod MGMT YES FOR FOR 2.00 Amend Stock Option Plan MGMT YES AGNST AGNST Add Shares to Stock Option Plan 3.00 Ratify Selection of Auditors MGMT YES FOR FOR Shire Pharmaceuticals Group SHPGY 82481R106 6/16/04 Annual 1.00 Approve Financial Statements MGMT YES FOR FOR 2.00 Elect James H. Cavanaugh MGMT YES FOR FOR 3.00 Elect Barry Price MGMT YES FOR FOR 4.00 Elect Robin Buchanan MGMT YES FOR FOR 5.00 Elect David Kappler MGMT YES FOR FOR 6.00 Appoint Auditors and Set Their Fees MGMT YES FOR FOR 7.00 Approve Remuneration Policy MGMT YES FOR FOR 8.00 Issue Stock w/ Preemptive Rights MGMT YES FOR FOR 9.00 Issue Stock w/o Preemptive Rights MGMT YES FOR FOR 10.00 Authorize Share Repurchase MGMT YES FOR FOR 11.00 Approve Political Donation MGMT YES FOR FOR Starbucks SBUX 855244109 3/30/04 Annual 1.01 Elect William W. Bradley MGMT YES FOR FOR 1.02 Elect Gregory B. Maffei MGMT YES FOR FOR 1.03 Elect Orin C. Smith MGMT YES FOR FOR 1.04 Elect Olden Lee MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Sungard Data Systems Inc SDS 867363103 5/14/04 Annual 1.01 Elect Gregory S. Bentley MGMT YES FOR FOR 1.02 Elect Michael C. Brooks MGMT YES FOR FOR 1.03 Elect Cristobal Conde MGMT YES FOR FOR 1.04 Elect Ramon de Oliveira MGMT YES FOR FOR 1.05 Elect Henry C. Duques MGMT YES FOR FOR 1.06 Elect Albert A. Eisenstat MGMT YES FOR FOR 1.07 Elect Bernard Goldstein MGMT YES FOR FOR 1.08 Elect Janet B. Haugen MGMT YES FOR FOR 1.09 Elect James L. Mann MGMT YES FOR FOR 1.10 Elect Malcolm I. Ruddock MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Target Corp TGT 87612E106 5/19/04 Annual 1.01 Elect Calvin Darden MGMT YES FOR FOR 1.02 Elect Michele J. Hooper MGMT YES FOR FOR 1.03 Elect Anne M. Mulcahy MGMT YES FOR FOR 1.04 Elect Stephen W. Sanger MGMT YES FOR FOR 1.05 Elect Warren R. Staley MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Adopt Stock Option Plan MGMT YES FOR FOR Tech Data Corp TECD 878237106 6/10/04 Annual 1.01 Elect Charles E. Adair MGMT YES FOR FOR 1.02 Elect Maximilian Ardelt MGMT YES FOR FOR 1.03 Elect John Y. Williams MGMT YES FOR FOR 2.00 Amend Stock Option Plan MGMT YES FOR FOR 3.00 Cancel Series of Preferred Stock MGMT YES FOR FOR Tellabs TLAB 879664100 4/22/04 Annual 1.01 Elect Michael J. Birck MGMT YES FOR FOR 1.02 Elect Frederick A. Krehbiel MGMT YES FOR FOR 1.03 Elect Krish A. Prabhu MGMT YES FOR FOR 2.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 3.00 Ratify Selection of Auditors MGMT YES FOR FOR Universal Health Services UHS 913903100 5/19/04 Annual 1.00 Elect Robert H. Hotz MGMT YES FOR FOR 2.00 Add Shares to Stock Award Plan MGMT YES AGNST AGNST Vishay Intertechnology VSH 928298108 5/12/04 Annual 1.01 Elect Felix Zandman MGMT YES FOR FOR 1.02 Elect Phillipe Gazeau MGMT YES FOR FOR 1.03 Elect Zvi Grinfas MGMT YES FOR FOR 1.04 Elect Gerald Paul MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Amend Annual Bonus Plan MGMT YES FOR FOR 4.00 Adopt Deferred Compensation Plan MGMT YES FOR FOR Wendy's International WEN 950590109 4/22/04 Annual 1.01 Elect Janet Hill MGMT YES FOR FOR 1.02 Elect Paul D. House MGMT YES FOR FOR 1.03 Elect John R. Thompson MGMT YES FOR FOR 1.04 Elect J. Randolph Lewis MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Adopt Stock Option Plan MGMT YES AGNST AGNST Willis Group WSH G96655108 5/7/04 Annual 1.01 Elect William W. Bradley MGMT YES FOR FOR 1.02 Elect Joseph A. Califano Jr. MGMT YES FOR FOR 1.03 Elect James R. Fisher MGMT YES FOR FOR 1.04 Elect Perry Golkin MGMT YES FOR FOR 1.05 Elect Paul M. Hazen MGMT YES FOR FOR 1.06 Elect Wendy E. Lane MGMT YES FOR FOR 1.07 Elect James F. McCann MGMT YES FOR FOR 1.08 Elect Scott C. Nuttall MGMT YES FOR FOR 1.09 Elect Joseph Plumeri MGMT YES FOR FOR 1.10 Elect Douglas B. Roberts MGMT YES FOR FOR 2.00 Appoint Auditors and Set Their Fees MGMT YES FOR FOR XTO Energy Inc XTO 98385X106 5/18/04 Annual 1.01 Elect Scott G. Sherman MGMT YES FOR FOR 1.02 Elect Bob R. Simpson MGMT YES FOR FOR 1.03 Elect Phillip R. Kevil MGMT YES FOR FOR 2.00 Increase Authorized Common Stock MGMT YES FOR FOR Zebra Technologies Corp ZBRA 989207105 6/3/04 Annual 1.01 Elect Gerhard Cless MGMT YES FOR FOR 1.02 Elect Michael A. Smith MGMT YES FOR FOR 2.00 Increase Authorized Common Stock MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR 4.00 Board Inclusiveness SHLDR YES AGNST FOR Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By (Signature and Title) /s/ Albert O. Nicholas Albert O. Nicholas, Principal Executive Officer Date 08/12/2004
